DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. national stage filing, under 35 U.S.C. § 371(c), of International Application No. PCT/JP2018/044686, filed on December 5, 2018, which claims priority to Japanese Patent Application No. 2017-235016, filed on December 7, 2017, and Japanese Patent Application No. 2018-076540, filed on April 12, 2018. 
Status
This Office Action is in response to Applicants' Communication filed on December 9, 2021 in which Claims 11 and 19 are cancelled and Claims 1-3, 7, 9, 10, 13 and 17 are amended to change the breadth and scope of the claims.  Claims 1-10 and 12-18 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The two information disclosure statements (IDS) filed December 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 2, lines 8-18 of the Remarks, filed December 9, 2021, with respect to Claims 1 and 11 have been fully considered and are persuasive. The provisionally rejection under 35 U.S.C. 101  of Claims 1 and 11 has been withdrawn in view of the amendment of Claim 1 in copending Application No. 16/769,836.
Applicant's arguments, see page 6, lines 14-17 of the Remarks, filed December 9, 2021, with respect to Claims 11 and 19 have been fully considered and are persuasive. The rejection of Claims 11 and 19 under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US Publication No. 2019/0116858 A1) as applied to Claims 1-3, 5-11 and 13-19 above, and further in view of Nakatani et al (US Publication No. 2016/0333116 A1) has been withdrawn in view of the cancellation of Claim 11.

Applicant's arguments, see page 7, line 26 to page 9, line 12 of the Remarks, filed December 9, 2021, with respect to Claims 1-10 and 12-18 have been fully considered and are persuasive. The rejection of Claims 1-10 and 12-18 under 35 U.S.C. 103 as being unpatentable over Yoshii (Document No. JP-S33-06645-B1) is persuasive in view of the amendment of Claim 1.
Applicant's arguments, see page 9, lines 13-22 of the Remarks, filed December 9, 2021, with respect to Claims 1-10 and 12-18 have been fully considered and are persuasive. The rejection of Claims 1-10 and 12-18 under 35 U.S.C. 103 as being unpatentable over Kenji et al (Document No. JP-1-44201-B1) is persuasive in view of the amendment of Claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US Publication No. 2019/0116858 A1, provided with the IDS filed June 2, 2020) in view of Dahl (US Patent No. 4,270,914, provided with the attached PTO-892).
Applicants claims a method for producing carboxymethylated cellulose, the method comprising: treating cellulose with a mercerizing agent to prepare mercerized cellulose, and reacting the mercerized cellulose with a carboxymethylation agent to produce carboxymethylated cellulose, wherein preparing mercerized cellulose is performed in a solvent containing mainly water, and producing carboxymethylated cellulose is performed in a mixed solvent of water and an organic solvent.
The Kawasaki et al publication discloses preparation of carboxymethylated cellulose nanofiber that involve 200 g in dry mass of pulp (NBKP (softwood bleached kraft pulp), manufactured by Nippon Paper Industries Co., Ltd.) and 111 g in dry mass of sodium hydroxide being charged into a stirrer capable of mixing pulp. Water was added so that the pulp solid content was 20% (w/v). Thereafter, the resultant mixture was stirred at 30.degree. C. for 30 minutes, and then 216 g (in terms of active component) of sodium monochloroacetate was added. Subsequently, the resultant mixture was further stirred for 30 minutes, and thereafter the temperature was raised to 70.degree. C., followed by stirring the mixture for 1 hour. Thereafter, the reactant was taken out, neutralized, and washed to obtain a carboxymethylated pulp having a substitution degree of carboxymethyl per glucose unit of 0.25, and a degree of crystallization of cellulose I-type crystal of 65%.  Thereafter, water was added to the 
	The Kawasaki et al publication further described the carboxymethylation treatment by disclosing the carboxymethylation treatment that involve subjecting a cellulose raw material to mercerization treatment with a mercerizing agent and thereafter reacting the resultant with a carboxymethylating agent.  Kawasaki et al discloses the mercerization treatment being carried out by mixing the cellulose -based raw material, a solvent, and the mercerizing agent.  Kawasaki et al discloses the solvent is preferably water and/or a lower alcohol, but more preferably water.  Kawasaki et al discloses that the amount of solvent to be used is preferably 3 to 20 times in terms of mass of the cellulose raw material. Kawasaki et al discloses that the carboxymethylation is carried out while dissolving the cellulose raw material in the solvent and the amount of the solvent to be used is 3 to 20 times in terms of mass of the cellulose raw material.  Examples of the solvent disclosed by the Kawasaki et al publication include water and/or a lower alcohol. Examples of the lower alcohol disclosed by the Kawasaki et al publication include water, methanol, ethanol, n-propyl alcohol, isopropyl alcohol, n-butyl alcohol, isobutyl alcohol, and tertiary butyl alcohol.  Kawasaki et al discloses that the lower alcohols may be used singly or in combination of two or more of these lower alcohols. Kawasaki et al discloses that the mixing ratio of the lower alcohol in the case where the solvent contains the lower alcohol is usually 60 to 95% by mass.  Kawasaki et al discloses that the mercerizing agent is preferably an alkali metal hydroxide, and more preferably sodium hydroxide or potassium hydroxide and that the amount of the mercerizing agent to be used is preferably 0.5 to 20 times per anhydrous glucose residue of the cellulose -based raw material in terms of molar basis (see paragraph nos. [0063] to [0067] on page 4). 

	The instantly claimed method for producing carboxymethylated cellulose differs from the method disclosed in the Kawasaki et al publication by amending the claims to recite that the mercerized cellulose is performed in a solvent containing 70% by mass of more of water.
	However, the Dahl patent discloses a mercerization of cellulose that involve cellulose being continuously mercerized in the form of a slurry containing 4% cellulose and 96% aqueous caustic alkali solution containing 18% by weight NaOH (see “Example 2-Slurry Mercerization” in the 2nd paragraph of column 5).  The amount of water used in the Dahl example 2 embraces the amount of water recited in Claims 1 and 2 of the currently claimed method.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Kawasaki et al publication with the teaching of the Dahl patent to reject the instant claims since both references disclose process steps that can be used to prepare carboxymethylated cellulose.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the mercerization procedure for the preparation of carboxymethylated cellulose disclosed in the Kawasaki et al publication with the mercerization procedure using 96% aqueous caustic alkali solution in view of the recognition in the art, as evidenced by the Dahl patent, that such procedure would increase the viscosity of the liquor and thus reduce the rate of penetration of the sodium hydroxide into the cellulose that will lead to lower degrees of substitution. 
Response to Arguments


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US Publication No. 2019/0116858 A1, provided with the IDS filed June 2, 2020).
	Applicants claim the method according to claim 1, wherein a rate of effective utilization of the carboxymethylation agent is 15% or more.
The preparation of carboxymethylated cellulose and carboxymethylated cellulose nanofiber disclosed in the Kawasaki et al publication is substantially similar to the method for producing carboxymethylated cellulose recited in the current Claims.
	The instantly claimed method for producing carboxymethylated cellulose differs from the information disclosed in the Kawasaki et al publication by claiming a rate of effective utilization of the carboxymethylation agent being 15% or more.
	Since the preparation of carboxymethylated cellulose and carboxymethylated cellulose nanofiber disclosed in the Kawasaki et al publication is substantially similar to the method for producing carboxymethylated cellulose disclosed in the curently claimed invention, particular in regard to both the Kawasaki et al publication and the currently claimed invention having degrees of carboxymethyl substitution per anhydrous glucose unit in the carboxymethylated cellulose of less than 0.50, one having ordinary skill in this art would also assume that the rate of effective utilization of the carboxymethylation agent at 15% or more in both the Kawasaki et al publication and in the instantly claimed invention would also be similar.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention having the Kawasaki et al publication before him to assume that the rate of effective utilization of the carboxymethylation agent at 15% or more would be similar to the rate disclosed in the Kawasaki et al publication as recited in the instantly claimed invention in view of their closely related reagents and starting material used to carry out the methods and the resulting expectation of obtaining similar final products.
Response to Arguments
Applicant’s arguments with respect to Claims 4 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623